                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

TRAVIS SANTELL LONGMIRE,

                       Plaintiff,                      Case No. 2:19-cv-72
v.                                                     Honorable Paul L. Maloney
MICHIGAN DEPARTMENT OF
CORRECTIONS et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

               I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Alger Correctional Facility (LMF) in Munising, Alger County, Michigan. The

events about which he complains, however, occurred at the Chippewa Correctional Facility (URF)
in Kincheloe, Chippewa County, Michigan.            Plaintiff sues the Michigan Department of

Corrections, Corrections Officers Brandon Going, Dennis Bergeron, Mitch MacDonald, and Eric

Gurnoe, Grievance Coordinator Michael McLean, Assistant Deputy Warden James Corrigan, and

Resident Unit Manager Michael LaCrosse.

               Plaintiff alleges that on November 2, 2018, Defendant Going wrote a misconduct

on him for altering a magazine and folder. On November 5, 2018, Defendant Bergeron found

Plaintiff guilty of altering a magazine by removing the cover. Plaintiff states that MDOC Policy

Directive 04.07.112 ¶ DD states that an authorized publication is not considered altered solely

because pages have been removed. The cover of the magazine consisted of the first and last page

of the magazine. Defendant Corrigan denied Plaintiff’s appeal, finding that there had been no due

process violation.

               On November 24, 2018, Defendant MacDonald wrote a ticket on Plaintiff for being

out of place when the lobby was closed, despite the fact that no announcement had been made

indicating that the lobby was being closed. Plaintiff states that the misconduct was based on the

fact that he walked into the lobby when the lights were turned off, which was meant to signify that

the lobby was closed. Plaintiff was not aware of the fact that the lobby had been closed and he

had no way of knowing that he was violating a rule. Defendant Gurnoe found Plaintiff guilty of

the misconduct on November 26, 2018, and Defendant Corrigan denied Plaintiff’s appeal. Plaintiff

filed a grievance asserting that he was being improperly punished for violating an unwritten rule.

Plaintiff’s grievance was rejected by Defendant McLean.

               Defendant Bergeron wrote misconduct tickets on Plaintiff on January 12, 2019, and

January 22, 2019, for being out of place because he had spent an excessive amount of time in the

restroom. Plaintiff states that he was not aware of a time limit for being in the restroom and had



                                                2
no way of knowing that he was violating any rule. Defendant MacDonald found Plaintiff guilty

on each of the misconduct tickets, stating that an excessive amount of time was whatever officers

said it was, and that it did not have to be written down anywhere. A rehearing was ordered by the

Assistant Deputy Warden and took place on February 19, 2019. During the rehearing, Defendant

LaCrosse stated that it was up to the individual officers to decide what constituted an excessive

amount of time.

               Plaintiff claims that Defendants violated his Fourteenth Amendment due process

rights. Plaintiff seeks damages and equitable relief.

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not



                                                  3
‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                Plaintiff may not maintain a § 1983 action against the Michigan Department of

Corrections. Regardless of the form of relief requested, the states and their departments are

immune under the Eleventh Amendment from suit in the federal courts, unless the state has waived

immunity or Congress has expressly abrogated Eleventh Amendment immunity by statute. See

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438

U.S. 781, 782 (1978); O’Hara v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not

expressly abrogated Eleventh Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332,

341 (1979), and the State of Michigan has not consented to civil rights suits in federal court. Abick

v. Michigan, 803 F.2d 874, 877 (6th Cir. 1986). In numerous opinions, the Sixth Circuit has

specifically held that the MDOC is absolutely immune from suit under the Eleventh Amendment.

See, e.g., Harrison v. Michigan, 722 F.3d 768, 771 (6th Cir. 2013); Diaz v. Mich. Dep’t of Corr.,

703 F.3d 956, 962 (6th Cir. 2013); McCoy v. Michigan, 369 F. App’x 646, 653-54 (6th Cir. 2010).



                                                   4
In addition, the State of Michigan (acting through the Michigan Department of Corrections) is not

a “person” who may be sued under §1983 for money damages. See Lapides v. Bd. of Regents, 535

U.S. 613, 617 (2002) (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989)); Harrison,

722 F.3d at 771. Therefore, the Court dismisses the Michigan Department of Corrections.

               Plaintiff claims that he was convicted of four misconduct tickets after he engaged

in conduct which he could not have known was a violation of any rule. All of the misconducts

were Class III misconducts. (See ECF Nos. 1-2, 1-6, 1-8, and 1-9.) Plaintiff alleges that his

misconduct convictions violated his right to the procedural protections of the Fourteenth

Amendment’s Due Process Clause.          A prisoner’s ability to challenge a prison misconduct

conviction depends on whether the convictions implicated any liberty interest. A prisoner does

not have a protected liberty interest in prison disciplinary proceedings unless the sanction “will

inevitably affect the duration of his sentence” or the resulting restraint imposes an “atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison life.” See Sandin

v. Conner, 515 U.S. 472, 484, 487 (1995). Under Michigan Department of Corrections Policy

Directive 03.03.105, ¶ B, a Class I misconduct is a “major” misconduct and Class II and III

misconducts are “minor” misconducts. The policy further provides that prisoners are deprived of

good time or disciplinary credits only when they are found guilty of a Class I misconduct. (See

Policy Directive 03.03.105, ¶ AAAA). The Sixth Circuit routinely has held that misconduct

convictions that do not result in the loss of good time are not atypical and significant deprivations

and therefore do not implicate due process. See, e.g., Ingram v. Jewell, 94 F. App’x 271, 273 (6th

Cir. 2004); Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003); Green v. Waldren, No. 99-

1561, 2000 WL 876765, at *2 (6th Cir. June 23, 2000); Staffney v. Allen, No. 98-1880, 1999 WL




                                                 5
617967, at *2 (6th Cir. Aug. 12, 1999). Plaintiff, therefore, fails to state a due process claim arising

from his Class III misconduct convictions.

                                             Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Michigan Department of Corrections, Going, Bergeron,

MacDonald, Gurnoe, McLean, Corrigan, and LaCrosse will be dismissed for failure to state a

claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

                The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). For the same reasons that the Court dismisses the action, the Court discerns no

good-faith basis for an appeal. Should Plaintiff appeal this decision, the Court will assess the

$505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless

Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g).

If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump sum.

                This is a dismissal as described by 28 U.S.C. § 1915(g).

                A judgment consistent with this opinion will be entered.



Dated:    August 14, 2019                              /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge




                                                   6
